Citation Nr: 0010159	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  94-24 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a defective hearing 
in the left ear.

2.  Entitlement to a rating higher than 20 percent for 
cervical sprain with bilateral facet arthropathy at C5-C6.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from September 1970 
to July 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 25, 1993, rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
hearing loss and granted service connection for recurrent 
neck pain, rated 10 percent disabling from August 1, 1993, 
the day following the veteran's separation from service.  The 
veteran has appealed both the denial of service connection 
for defective hearing in the left ear and the rating assigned 
for the neck disability.  On October 31, 1994, the veteran 
testified at a hearing at the RO in connection with his 
appeal.  

On January 8, 1999, the Board remanded the appeal to the RO 
for further evidentiary development and adjudication.  After 
completion of actions taken at the request of the Board, the 
RO reviewed the claim on March 31, 1999, and increased the 
rating for the cervical spine disability to 20 percent from 
August 1, 1993, the effective date of the original award, and 
continued the prior denial of service connection for 
defective hearing in the left ear.  The case has been 
returned to the Board for further review on appeal.  The 
issue of entitlement to a rating higher than 10 percent for 
the cervical spine disability remains in appellate status 
despite the increase.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(holding that a rating decision issued after a notice of 
disagreement which grants less than the maximum rating 
available does not "abrogate the pending appeal").  


FINDINGS OF FACT

1.  The record does not include competent evidence that the 
veteran has a current hearing loss disability in the left 
ear.  

2.  The service-connected cervical sprain is manifested by 
facet arthropathy of cervical vertebrae, a full range of 
flexion and extension, a full range of lateral bending, 
slight limitation of rotation in either direction, and 
complaints of recurrent pain with radiation to the left 
shoulder, with extra disability during flareups such as 
weakened movement, fatigability, incoordination and decreased 
motion.  

3.  The service-connected cervical spine disability does not 
result in more than slight restriction of cervical spine 
motion or more than moderate intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The claim for service connection for defective hearing in 
the right ear is without legal merit.  38 U.S.C.A. §§ 1110, 
1131, 5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.385 (1999); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

2.  The criteria for a rating higher than 20 percent for 
cervical sprain with bilateral facet arthropathy at C5-C6 are 
not met.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.71a, Codes 5290, 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Defective Hearing in the Left Ear

Factual Background.  Service medical records show that 
audiometric testing was performed in July 1970 at the time of 
entrance into military service.   The pure tone thresholds 
for the left ear at 500, 1,000, 2,000 and 4,000 hertz were 0, 
0, 5 and 30 decibels, respectively.  On audiology testing 
performed in November 1979 in connection with reenlistment, 
the pure tone thresholds in the left ear were 15, 10, 10, 10 
and 35 decibels at these frequencies.  On a periodic 
examination performed in November 1986, the thresholds at 
these frequencies were 5, 0, 10, 10 and 30 decibels, 
respectively.  In September 1988, the thresholds were 5, 5, 
20, 25 and 45 decibels.  In October 1989, they were 5, 5, 20, 
20 and 50 decibels.  On testing performed in May 1991, the 
frequencies were 20, 0, 10, 10 and 40 decibels, respectively.  

Service medical records show that in August 1991 the veteran 
was seen at an ear, nose and throat clinic for complaints 
that his hearing was muffled in the left ear by comparison 
with the right and had been so for three months.  The veteran 
was referred for audiometric testing, which showed pure tone 
thresholds of 50, 20, 25, 30 and 40 decibels, respectively, 
at the above frequencies.  The findings were deemed to 
represent a conductive hearing loss.  The veteran was next 
tested for hearing acuity in August 1992, at which time the 
reported thresholds in the left ear were 10, 10, 20, 25 and 
30 decibels at the above frequencies.  In November 1992 it 
was noted at an ear, nose and throat clinic that he was not a 
good candidate for a hearing aid.  Audiometric testing 
performed in June 1993 in conjunction with a physical 
examination for retirement from service showed thresholds in 
the left ear of 25, 10, 25, 25 and 50 decibels.  

The veteran filed his original application for VA 
compensation in August 1993, listing hearing loss in the left 
ear as one of the conditions for which service connection was 
claimed.  A VA audiometric examination was conducted in 
August 1993 in connection with that claim.  The veteran 
reported a history of noise exposure in Vietnam.  Hearing 
acuity in the left ear was manifested by pure tone thresholds 
of 5, 10, 10, 15 and 25 decibels, respectively.  The Maryland 
CNC Word List test showed a speech discrimination ability of 
94 percent in the left ear.  These results were interpreted 
to show hearing within the normal range.  

The veteran testified at a hearing at the RO on October 31, 
1994, in connection with his claim.  He stated that he had 
first noted hearing problems in 1991 and that although it had 
not gotten worse, it had not improved.  He noted a difference 
in his hearing when talking on the phone.  He complained that 
the VA audiometry test had not been very good and because 
while in the little testing booth he could hear noise from 
outside.  

The veteran underwent further VA audiometric testing in March 
1999 pursuant to the Board remand.  He complained that sounds 
in his left ear had been garbled since he was in military 
service and reported having had periodic unilateral tinnitus 
of a hissing nature in that ear since 1991.  He claimed to 
have been exposed to noise in Vietnam for nine months.  On 
audiometric testing, the pure tone thresholds for the left 
ear were 10, 10, 15, 25 and 30 decibels, respectively.  The 
speech recognition score was 94 percent in the left ear.  The 
veteran's hearing was deemed to be within normal limits.  The 
examiner noted that the current test results revealed a mild 
high frequency loss in the left ear above 2,000 hertz which 
were within normal limits for rating purposes.  

Analysis.  Service connection may be established for 
disability which is shown to have been incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998). If the 
disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim. 38 C.F.R. § 3.303(b) (1998).

Claims for service connection for defective hearing require 
application of an additional regulation, 38 C.F.R. §§3.385 
(1999), which defines when a hearing deficit will be 
considered to be a disability for VA compensation purposes:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz or 26 
decibels or greater; or when the speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

In applying § 3.385, the threshold for normal hearing is from 
0 to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993) (citing Current Medical Diagnosis & Treatment at 110-
11, Stephen A. Schroeder et al. Eds., 1998).  The level of 
hearing deficit required to establish a hearing loss 
disability under the regulatory criteria is substantially 
greater than the degree of hearing loss establishing the 
outer limits of normal hearing under the Hensley definition.  

According to the service medical records, the results of 
electronic hearing tests performed in service before 
September 1988 showed no hearing deficit of such degree as to 
constitute a hearing disability eligible for VA service 
connection purposes.  On five of the six tests performed 
subsequently during service, including on examination for 
separation in June 1993, pure tone thresholds of 40, 45 or 
50 decibels were reported at 4,000 hertz.  In August 1991, a 
threshold of 50 decibels was reported at 500 hertz and a 
threshold of 30 decibels was reported at 3,000 hertz, but 
with the exception of these findings, all of the thresholds 
recorded on these six examinations were 30 decibels or less.  

While most of the hearing thresholds reported in service were 
well within the regulatory limits, the thresholds of 40 
decibels or higher at 4,000 hertz on five occasions during 
service and at 50 decibels at 500 hertz in August 1991 were 
sufficient to demonstrate a hearing disability as defined in 
38 C.F.R. § 3.385, albeit at a borderline level.  However, on 
VA testing in August 1993, a lower degree of hearing deficit 
was found, and the degree of deficit present was below the 
regulatory standard.  The veteran was retested in March 1999 
pursuant to the Board remand, but the criteria for a service 
connectable hearing deficit were again not met.  

It should be noted that although service medical records do 
contain the report of additional audiometric evaluations 
performed on various dates from 1991 through 1993 at the 
Brighton Marine Public Health Center, those test results have 
not been interpreted for use by VA adjudicators using the 
numerical designations called for by the regulation.  
However, even if an interpretation were of record and the 
thresholds showed a hearing deficit constituting a hearing 
disability under the VA standard, other audiometry reports 
prepared in the service already establish such a deficit in 
service.  That point is not in dispute.  the records from the 
Brighton Marine Public Health Center would be of no value in 
establishing that a service connectable hearing deficit 
exists at the present time.  

Consequently, there is no medical evidence of record which 
demonstrates that the veteran has a current hearing loss 
disability within the meaning of the regulation.  The 
existence of a current disability is, in fact, the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Without evidence of a current hearing loss disability as 
defined in 38 C.F.R. § 3.385, the preliminary requirement 
that must be met to establish service connection is not 
satisfied.  There is no dispute as to the facts by which this 
appeal is to be decided.  Since it is the law rather than the 
evidence which is dispositive, a determination as to whether 
the claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) is not required  Sabonis v. Brown, 6 
Vet. App 426 (1994).  

II.  Increased Rating-Cervical Spine Disability

Factual Background.  Service medical records show that in 
April 1992, the veteran was involved in a car accident and 
was seen afterward at a family clinic for complaints of 
headaches, right arm pain, and back and neck pain.  The 
clinical assessment was muscular strain secondary to 
accident.  Medication and moist heat were prescribed and the 
veteran was told to return to the clinic as necessary.  Later 
service medical records show that in August 1991 an X-ray of 
the cervical spine showed minimal narrowing at C5-C6.  In 
October 1991 the veteran complained of arm and neck pain as 
well as numbness of the left hand and forearm since August 
1991.  An MRI scan showed minor posterior disc bulging and 
ridging at C4-C5 and bony ridging at C6-C7.  An 
electromyogram showed no evidence of cervical radiculopathy 
or radial mononeuropathy involving the left arm.  

The veteran filed a claim for service connection for back and 
neck pain in August 1993 and a VA examination was performed 
later that month.  On the orthopedic portion of the 
examination, he related that he had injured his neck about 
11 years earlier in an automobile accident in Germany.  A 
severe neck sprain had been treated symptomatically with good 
results.  He related that about two years before the 
examination he had redeveloped pain in the neck with some 
referral down the left upper arm.  An MRI had shown minor 
bulging of C4-C5 and mild bony ridging of C6-C7, findings 
which were quite minimal.  He had been treated 
symptomatically since then.  On examination, there was a full 
and complete range of motion of the neck in flexion, 
extension, lateral bending and rotation.  There were no 
physical findings and no spasm.  An X-ray showed minimal 
narrowing of the disc space at the C5-C6 level.  The right 
neural foramina at this level were encroached due to 
osteophyte formation.  There was no other abnormality.  These 
findings were suggestive of cervical spondylosis.  The 
diagnosis was recurrent neck pain.  

At a hearing held at the RO on October 31, 1994, the veteran 
testified that he had had continued problems with his neck 
since retiring from service.  He complained of pain and 
soreness on standing or sitting for more than 15 minutes or 
on pressing or turning of his neck.  He had had no treatment 
since service other than to use a heating pad but indicated 
that the lack of medical attention was due to the lack of 
medical insurance rather than the lack of complaints.  He 
reported some numbness and tingling in his left arm. 

The veteran underwent a VA examination in June 1995 which 
primarily involved disabilities not at issue in this appeal.  
On the orthopedic portion of the examination, he complained 
of pain in the left shoulder with numbness in the forearm and 
hand which came back from time to time.  He was quite 
concerned about it and did not know what brought it on.  He 
indicated that it could come on for no reason at all.  
Examination of the left upper extremity was negative.  The 
examiner was unable to detect any numbness, though the 
veteran said it was not present at that time.  The pertinent 
diagnosis was numbness of the left arm of unknown etiology.  
A neurological consultation was recommended.  

The veteran underwent a VA examination in March 1999 pursuant 
to the Board remand.  He stated that after having initial 
pain in his neck, the pain would get better and only 
occasionally bother him.  He stated that since discharge from 
service, it had gotten steadily worse and he now had it every 
day at the region of C7 posteriorly with occasional radiation 
toward the left shoulder.  He stated that all of the 
fingertips went numb at times for 10 to 15 minutes.  He 
related that if he turned his neck to the left he had pain at 
the extreme of this motion.  He did not have any great 
difficulty driving or miss any time from his work as a 
kitchen manager because of neck pain.  On examination, 
flexion and extension of the neck were full.  Rotation was to 
80 degrees to the right and 60 degrees to the left, with 
normal being 90 degrees.  Lateral bending was full 
bilaterally.  Neurological examination of the left upper 
extremity was negative.  The veteran brought X-rays of the 
cervical spine from the Newton-Wellesley Hospital which were 
perfectly normal except for some mild facet arthropathy 
between the C5-C6 intervertebral discs creating some 
encroachment on the neural foramina at this level 
bilaterally.  The diagnosis was chronic cervical sprain with 
mild bilateral facet arthropathy at C5-C6 but with no 
narrowing of the intervertebral disc spaces.  The report 
contained the following passage:  

There is pain on rotation to the left of 
the cervical spine.  There is likely to 
be an initial range of motion loss of the 
service-connected cervical spine due to 
pain on use, and flareups, weakened 
movements, excessive fatigability, or 
incoordination, and the decrease in the 
range of motion could be up to 30 percent 
of the above-described ranges of motion.  
There is no explanation determined for 
the numbness of which he complains in his 
hands, whether it is related to the 
cervical spine or to some other fractures 
is not clear to me and he has not been 
examined by a neurologist.  

The veteran subsequently submitted medical evidence dated in 
1998 and 1999 from the Newton-Wellesley Hospital.  Included 
was an April 1998 X-ray report of the cervical spine showing 
mild to moderate degenerative disc disease at C5-C6 with 
posterior spurs causing moderate foraminal narrowing 
bilaterally.  Also included was the May 1999 report of 
electromyogram and nerve conduction studies which were 
interpreted to show very mild median neuropathy at the left 
wrist, i.e., carpal tunnel syndrome, with no clear evidence 
to suggest a concomitant cervical radiculopathy.

Analysis.  The claim for an increased rating for the service-
connected cervical spine disability is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), Murphy, 
Id.; Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  All 
indicated development has been completed and the statutory 
duty to provide assistance in developing the relevant 
evidence has been satisfied.  The veteran has identified no 
additional relevant evidence that has not been obtained.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The present appeal arises from the initial rating assigned by 
the rating board following the allowance of service 
connection in October 1993 (as revised by the rating decision 
of March 1999), as distinguished from an appeal from denial 
of a later claim for increase as defined in 38 C.F.R. 
§ 3.160(f) (1999).  Consequently, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994) (holding that although the 
entire recorded history must be considered pursuant to 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern) does 
not apply.  Separate ratings, known as staged ratings, are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App 
Vet. App. 119 (1999).  

The veteran's service-connected disability was initially 
characterized as recurrent neck pain but was later 
redesignated as chronic cervical sprain with mild bilateral 
facet arthropathy at C5-6, the diagnostic phrase used by the 
VA physician at the March 1999 examination.  A diagnosis of 
degenerative disc disease was made by a private radiologist 
in April 1998.  Regardless of the descriptive label, all 
current pathology originating in the cervical spine is 
included within the service connection grant and will be 
considered for rating purposes.  

The current 20 percent rating was assigned under a hyphenated 
Code "5293-5290" encompassing the criteria for ratings based 
on intervertebral disc syndrome and limitation of cervical 
spine motion under codes 5293 and 5290 of the VA rating 
schedule.  38 C.F.R. § 4.71a, Codes 5293, 5290 (1999).  
Diagnostic Code 5290 provides a 20 percent rating for 
moderate limitation of cervical spine motion and a 30 percent 
rating for severe limitation of motion.  Code 5293 provides a 
20 percent rating for moderate intervertebral disc syndrome 
manifested by recurring attacks.  A 40 percent rating is 
assignable for severe disability manifested by recurring 
attacks, with intermittent relief.  

A rating higher than 20 percent is also potentially 
assignable under other codes.  A 30 percent rating may be 
assigned for ankylosis of the cervical spine at a favorable 
angle.  A 40 percent rating is provided for unfavorable 
ankylosis of the cervical spine.  A 60 percent rating may be 
assigned for residuals of a fracture of the vertebra without 
cord involvement when there is abnormal mobility requiring a 
neck brace.  38 C.F.R. § 4.71a, Part 4, Code 5285 (1999).  

The veteran's current symptoms have been service connected as 
residuals of an injury.  That injury did not involve 
vertebral fractures; hence, Code 5285 is inapplicable.  The 
disability has also been characterized as chronic cervical 
sprain, the principal manifestation of which consists of 
recurrent episodes of neck pain which radiate in the 
direction of the left shoulder.  X-rays and MRI scans have 
shown facet arthropathy of several cervical vertebrae.  VA 
and private examiners have reached different conclusions as 
to the existence of disc space narrowing.  The range of 
motion of the neck is essentially full.  At the most recent 
examination, there was normal flexion, extension and lateral 
bending though some limitation of rotation was noted.  The 
veteran complains of numbness and tingling in the left arm, 
but this pain has been attributed by some physicians to 
nonservice-connected carpal tunnel syndrome.  The record 
contains no evidence attributing the numbness and tingling to 
disability of the cervical spine.  The April 1998 private 
radiology report specifically notes the lack of evidence of 
cervical radiculopathy.  

Since the cervical spine disability is manifested in part by 
limitation of motion and the veteran alleges substantial 
functional impairment due to pain, the claim must be reviewed 
in light of the holding of the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995) wherein it was held that, in evaluating 
such allegations of functional loss, the provisions of two VA 
regulations, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Under 38 C.F.R. § 4.40 (1999), a disability of the 
musculoskeletal system for which a rating may be assigned 
includes functional loss due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
"Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled."  Under 38 C.F.R. § 4.45 (1999), factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

If substantial impairment due to pain is demonstrated, a 
claimant may in some circumstances be entitled to a separate 
rating under the limitation of motion codes, in addition to 
the rating assigned for the underlying disorder, depending on 
the disabilities and rating criteria involved.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994); Bierman v. Brown, 6 
Vet.App. 125 (1994); see also, VAOPGCPREC 23-97 (July 1, 
1997), VAOPGCPREC 9-98 (August 14, 1998).  However, the VA 
General Counsel has held that Code 5293 pertaining to 
intervertebral disc syndrome contemplates limitation of 
motion and that DeLuca and all regulations pertaining to 
functional limitation therefore apply when rating a 
disability under this code.  VAOPGCPREC 36-97 (Dec. 12, 
1997).  Consequently, separate ratings cannot be assigned for 
both limitation of motion and intervertebral disc syndrome 
without violating the prohibition against pyramiding of 
ratings.  38 C.F.R. § 4.14 (1998) ("the evaluation of the 
same manifestations [of a disability] under different 
diagnoses" is to be avoided).  The provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered, but in the context of a 
single rating based on either limitation of motion or 
intervertebral disc syndrome.  

According to the record, the veteran has essentially a full 
range of motion of the cervical spine despite the presence of 
pain.  The degree of limitation of motion shown in the 
medical reports of record is clearly no more than slight for 
the purpose of applying the limitation of motion code.  A 
finding of slight limitation of motion warrants a 10 percent 
rating under Code 5290.  Therefore, to the extent that the 
current 20 percent rating is based on that code, it appears 
that the RO has recognized an additional increment of 
disability due to pain and has in effect given the veteran 
the benefit of the DeLuca analysis.  

The notation of findings by the VA examiner in March 1999 
such as weakened movement, fatigability, incoordination and a 
decrease of motion of up to 30 percent during flareups in 
fact describe such an additional increment of physical 
impairment of the nature contemplated under 38 C.F.R. §§ 4.40 
and 4.45 and by the Court in DeLuca.   This extra increment 
of disability is consistent with the addition of a further 
10 percent which raises the rating for the neck disability to 
20 percent.  The extra increment of disability from these 
symptoms is not great enough to constitute impairment 
equivalent to the severe limitation of motion required for a 
30 percent rating under Code 5290.  

The recurrent pain due to the underlying structural 
abnormalities of the cervical spine must also be considered 
in rating the disability under Code 5293 for intervertebral 
disc syndrome.  However, no more than moderate disability of 
the cervical spine is shown, even taking into account the 
worsening of the symptoms during flareups.  No neurological 
deficit has been definitively attributed to the cervical 
spine.  A degree of impairment equivalent to severe 
intervertebral disc syndrome is not shown by the evidence.  
Whether the 20 percent rating is deemed to be assigned under 
Code 5290, as analyzed under DeLuca, or as intervertebral 
disc syndrome under 5293, the result is the same.  When 
symptoms of a disability are "duplicative or overlapping 
with" the symptomatology of another condition, there is no 
authority for the assignment of separate ratings under each 
of the codes; a single rating must be assigned.  Esteban, Id.  
See also VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 
(August 14, 1998).  

Accordingly, a preponderance of the evidence of record is 
against the veteran's claim for an initial rating higher than 
20 percent for chronic cervical sprain with bilateral facet 
arthropathy at C5-C6 and the benefit of the doubt rule 
therefore does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 1998).  


ORDER

Service connection for defective hearing in the left ear is 
denied.  

An initial rating higher than 20 percent for cervical sprain 
with bilateral facet arthropathy at C5-C6 is denied.  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 14 -

- 1 -


